MEMORANDUM **
This prehminary injunction appeals comes to us under Ninth Circuit Rule 3-3. We have jurisdiction under 28 U.S.C. § 1292(a)(1), and we affirm.
Our review of an order granting a preliminary injunction “is much more limited than review of an order involving a permanent injunction, where all conclusions of law are freely reviewable.” Walczak v. EPL Prolong, Inc., 198 F.3d 725, 730 (9th Cir.1999). We cannot say that the district court abused its discretion here. Id., at 730 (explaining the abuse of discretion standard in preliminary injunction appeals). Our disposition of this appeal will affect the rights of the parties only until the district court renders final judgment. Sports Form, Inc. v. United Press International, 686 F.2d 750, 752 (9th Cir.1982).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.